Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenger et al (2015/0353869) in view of Barnabas et al (2012/0252716) is withdrawn.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenger et al (2015/0353869) in view of Rapisarda et al (6,037,317).
Stenger et al disclose a detergent composition comprising polyalkylenimine (007-009); and surfactants from 2 to 60% such as anionic alkyl benzene sulfonate and alkoxylated sulfates (0022-0023); structurants and thickeners including 0.1 to 5.0% of cellulose derivatives (0128) and 0.01 to 1.0% non-polymeric crystalline structurants or polysaccharide, polyacrylates and modified ethoxylated urethanes (0132-0134). In addition a wide variety of other ingredients such as perfume microcapsules, chelants and solvents for liquid formulations are suggested (0214) and comprising a pH of 7 to 8.5 (0212). 
Stenger et al teach all of the instantly required except the specific 2-alkanol solvent having C4-C10 branched alcohols.
Rapisarda et disclose an aqueous cleaning composition comprising 2-alkyl alkanols, a hydrogen peroxide bleaching system and a specific surfactant system  that has found to deliver stronger cleaning performance in especially laundry applications within a pH of 1-9 (col. 2, lines 25-35 and col. 6, lines 14-19).  Rapisarda et al teach 2-alkyl alkanols having an alkyl chain from 6-16 carbon atoms and a terminal hydroxyl group, said alkyl chain being from 1-10 carbon atoms in amount from 0.05-2% by weight (col. 4, lines 18-34) and 0.1 to 20% of a surfactant system comprising alkyl benzene sulfonates and alkyl ether sulfates (col. 5, line 57-col. 6, line 8).
It would have been obvious to the skilled artisan at the time the invention was made to include the solvents of Rapisarda et al having branched 2-alkyl alkanols solvents because Rapisarda et al teach that 2-alkyl alkanols are particularly suitable for laundry applications (col. 3, lines 65-67); remarkably good with bleaching systems (col. 4, lines 13-17); delvers stronger cleaning performance in laundry application that have greasy stains (col. 2, lines 33-38). The benefits disclosed in Rapisarda et al compliment the laundry cleaning formulations of Stenger et al and further appear to obviously benefit said laundry formulation an additive or cumulative manner. Moreover, Stenger et al laundry formulations comprising solvent systems with cleansing formulations having nonionic and anionic surfactants, as required by Rapisarda et al, and absent a showing to the contrary commensurate in scope with the claimed invention, one skilled in the art would have been motivated to include the 2-alkyl alkanols having C4-C10 and C1-C4 branching given the broad teaching of C6-C16 alkyl chain and C1-C10 hydroxyl group. Accordingly, the absence of criticality along with the benefits of 2-alkyl alkanols of Rapisarda et al, one skilled in the art would have been motivated to combine the references for their intended purpose and suggest the claimed invention.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761